DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                              Priority
2.       Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Preliminary Amendment 

3.	Preliminary amendment filed on 9/25/20 has been entered.  	
	Claims 1- 13 are canceled .
	Claims 14 - 25 are new claims. 
Information Disclosure Statement

4.    The information disclosure statement (IDS) submitted on 10/20/21,9/25/20,  8/16/21,  the information disclosure statement was considered by initialing the PTO Form 1449.
Drawings

5.    The Examiner has approved drawings filed on  9/25/20.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-19, 20- 25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 6, 7, 8, 11, 12, 13  of U.S. Patent No. 10,824,900. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim of  instant application is much broader than claim 1 in 900 that defines appearance image (second  image) .
With respect to claim 1 of the instant application, claim 1 of 900 stipulates A system for information processing  comprising : (column  26,  line 1), comprising:
at least one processor configured to: detect a marker from an image ( column 26, line 3 ); 
acquire information representing an accuracy of recognition as an image of the marker be recognized at the target area where the marker disposed ( column 26, lines 3 – 5) ; and 
based on the information, control a display device including a display screen such that an second image ( note,  appearance  image  is second image, column 26, line 9)  is displayed superimposed  on a part of the image, the second image being corresponded with the information, wherein the second image is changed based on the information ( column 26, lines 6- 16), so that the invention defined by claim 14 of the instant application is fully anticipated by claim 1 of 900. Claim 18 of the instant application is anticipated by claim 6 of 900 patent stipulates a method and similarly analysis as claim 14. Claim  23 of instant application is anticipated by claim 11, of 900 stipulates a non- transitory computer  and similarly analysis as claim 14. Finally, the additional requirements variously set forth in claims  15 -17, 19-21, 23- 25 of the instant application are variously stipulated by corresponding limitations set forth in claims 2, 3,  7, 8,12, 13  of the  900  patents, so that claims  14- 25  of the instant application are also fully anticipated.
					 
					Other prior art cited 
7. 	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. US. Patent Number: 9832385, 8682095.















Contact Information
8. 	Any inquiry concerning this communication or earlier communications from the examiner should he directed to SHEELA C CHAVVAN whose telephone number is (571)272-7446. The examiner can normally be reached on M~ F 8 am -5.00 pm flex. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications Is available through Private PAIR only. For more information about the PAIR system, see htl:p://palr~dlrect.uspl:o.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 868-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571 -272-1000.
/Sheela C Chawan/
Primary Examiner, Art Unit 2669